Title: From George Washington to Major General Israel Putnam, 8 October 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Skippack Camp [Pa.] [8]th October 1777

Congress having recommended it to me to send an Engineer to Fort Montgomery, I have instantly dispatched Lt Colo. Radier upon that Service. He is the second in command of four Gentlemen sent out by Docr Franklin and Mr Dean.
The Congress have transmitted me Copy of a letter from you to them of the 29th Sepr in which you express your doubts of being able to defend the posts upon the North River with the force you will have left after detatching 2500 Men to this Army. Before I ordered this detatchment I consulted those best acquainted with the Strength of the passes and they all agreed that about two thousand Men at Peekskill and Fort Montgomery would be sufficient to repel any force that would probably be sent against you. Now by your Return of the 5th of Sepr you would have 1800 effective rank and file left after sending off the detatchment, besides these the non commissioned ought to be counted upon and some of the invalids, for in the defence of Stationary posts every Man that can lift a Musket must do his duty. I think you will find that you have far over rated Genl Clintons Force at New York, I am certain you have in regard to the late Reinforcements. But I imagine the thing has been tryed before this time as Colo. Hay has sent me an Express informing me that the Ships went up the River and began to land their Men upon the 4th instant. I am anxious to hear from you. I have wrote to Govr Livingston desiring him to send the Jersey Militia up the North River as there can now be no danger of an invasion in that State, the Enemy having shewn that their preparations were against you.
